Citation Nr: 0534068	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  02-08 897A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected paroxysmal atrial tachycardia, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an increased (compensable) disability 
rating for service-connected history of left medial 
collateral ligament strain with chronic left knee pain.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan which, in part, denied the 
veteran's claims of entitlement to increased disability 
ratings for service-connected paroxysmal atrial tachycardia 
and history of left medial collateral ligament strain with 
chronic left knee pain.

Procedural history

The veteran served on active duty in the United States Army 
from April 1989 to August 1994.

In September 1994, the veteran filed a claim for entitlement 
to service connection for a heart condition.  In a February 
1995 rating decision, the RO granted service connection for 
paroxysmal atrial tachycardia; a 10 percent disability rating 
was assigned.  Also in the February 1995 rating decision, the 
RO granted service connection for history of left  medial 
collateral ligament strain with chronic left knee pain; a 
noncompensable (zero percent) disability rating was assigned.

In January 2001, the veteran filed claims for entitlement to 
increased disability ratings for his service-connected heart 
and left knee conditions.  These claims were denied in the 
above-mentioned February 2002 rating decision.  The veteran 
initiated an appeal of this decision, which was perfected 
with the timely submission of his substantive appeal (VA Form 
9) in July 2002.

Issues not on appeal

In a December 2002 statement, the veteran requested service 
connection for a heart condition based on his National Guard 
duty.  However, service connection has already been granted 
for paroxysmal atrial tachycardia.  If the veteran is 
referring to some other heart condition, he should make this 
clear to the RO.

In a March 2004 rating decision, the RO denied entitlement to 
an increased disability rating for service-connected migraine 
headaches and entitlement to service connection for flash 
residuals, phosphorous burns and an elbow condition.  The 
March 2004 rating decision also denied that new and material 
evidence had been submitted which was sufficient to reopen 
the veteran's previously-denied claim of entitlement to 
service connection for residuals of cold weather injury.  
To the Board's knowledge, the veteran has not disagreed with 
that decision and it is therefore not in appellate status.  
See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant 
to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].

In an Informal Hearing Presentation submitted in October 
2005, the veteran's representative asked that "the veteran 
be scheduled for an examination with a Board-certified 
psychiatrist to determine if he has a psychiatric condition, 
and to provide an opinion as to the relationship, if any, to 
the service-connected heart disability, and/or his service in 
the Persian Gulf War."  See the October 2005 Informal 
Hearing Presentation, page 3.  The issue of entitlement to a 
psychiatric condition has not yet been addressed by the RO, 
and it is referred to the RO for appropriate action.    

The representative also stated in the October 2005 Informal 
Hearing Presentation: "Request that each examiner be asked 
to render an opinion as to the relationship, if any, of the 
veteran's sleep disorder to his service-connected heart 
disability and any psychiatric disability diagnosed."  See 
the October 2005 Informal Hearing Presentation, pages 3-4.  
The RO previously denied the issue of entitlement to service 
connection for a chronic sleep disorder in the February 2002 
rating action.  The veteran did not submit a timely appeal as 
to that issue, and the decision as to that issue became 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2005).  The veteran's 
representative therefore appears to be attempting to reopen 
the veteran's previously denied claim of entitlement to 
service connection for a chronic sleep disorder.  This issue, 
which has not been addressed by the RO, is also referred to 
the RO for appropriate action.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran is seeking entitlement to increased disability 
ratings for service-connected heart and left knee 
disabilities.  After having carefully considered the matter, 
and for reasons expressed immediately below, the Board 
believes that these issues must be remanded for the following 
evidentiary development.  

VA treatment records

The veteran submitted numerous statements that he was being 
treated at the VA outpatient clinics in Detroit, Ann Arbor 
and Saginaw.  Some treatment records from the Saginaw 
outpatient clinic [dated until March 2001] and a limited 
number of treatment records from the Detroit outpatient 
clinic [covering a period from January 2002 to May 2002] have 
been obtained.  Indeed, the veteran pointed out in his June 
2002 notice of disagreement that "You failed to consider the 
records from Detroit and Ann Arbor."  

It appears that the RO has yet to obtain a complete set of 
treatment records from the VA outpatient clinics in Saginaw, 
Detroit and Ann Arbor for association with the veteran's 
claims folder.  This must be accomplished.  Records generated 
by VA facilities that may have an impact on the adjudication 
of a claim are considered in the constructive possession of 
VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992). 



Private treatment records

The veteran submitted signed release forms for records from 
St. Joseph Mercy Hospital and St. Lukes Hospital in December 
2002.  It does not appear that the RO has not attempted to 
associate these records with the veteran's claims folder.  
The Board believes that medical records from these facilities 
should be obtained and associated with the record.  

VA examination

In the above-mentioned October 2005 Informal Hearing 
Presentation, the veteran's representative argued that the 
veteran's left knee disability has increased in severity.  
The representative has requested a more recent VA examination 
for this disability.  This must be accomplished.  See Littke 
v. Derwinski, 1 Vet. App. 90, 92 (1990) [VA's duty to assist 
includes the conduct of a contemporaneous medical 
examination, in particular where it is contended that a 
service-connected disability has become worse].  

The veteran's representative also pointed out in the October 
2005 Informal Hearing Presentation that the September 2003 VA 
heart examiner did not review the veteran's claims folder 
when examining the veteran.  The Board believes that another 
examination should be scheduled.  See 38 C.F.R. § 3.326(a) 
(2005).

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should request all treatment 
records pertaining to the veteran 
from the VA outpatient clinics in 
Saginaw, Detroit and Ann Arbor, 
Michigan dated from January 2001.  
VBA should also request all treatment 
records from St. Joseph Mercy 
Hospital and St. Lukes Hospital 
pertaining to the veteran dated from 
January 2001. Any records obtained 
from those facilities should be 
associated with the veteran's VA 
claims folder.

2.  VBA should then schedule the 
veteran for physical examination in 
order to determine the current 
severity of the service-connected 
heart and left knee disabilities.  The 
veteran's VA claims folder should be 
forwarded to the examiner(s) for 
review in connection with the 
examinations, and the examiner(s) 
should acknowledge such receipt and 
review.  Any diagnostic testing deemed 
to be necessary by the examiners 
should be accomplished.  The reports 
of the examinations should be 
associated with the veteran's VA 
claims folder.

3.  VBA should then readjudicate the 
veteran's claims of entitlement to 
increased ratings for service-
connected paroxysmal atrial 
tachycardia and history of left 
medial collateral ligament strain 
with chronic left knee pain.  If the 
benefits sought on appeal remain 
denied, VBA should provide the 
veteran with a supplemental statement 
of the case and allow an appropriate 
period of time for response.  The 
case should then be returned to the 
Board for further consideration, if 
otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

